FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54296 Axim International, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4092986 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) c/o Agency Services of Nevada, 245 East Liberty Street, #200, Reno, NV 89501 (Address of principal executive offices) (888) 597-8899 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x . (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No o . APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o . APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,000,000shares of common stock, par value $.0001 per share, outstanding as of November 15, 2011. 2 AXIM INTERNATIONAL, INC. - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements: Balance Sheets as of September 30, 2011(unaudited) and December 31, 2010 (audited) 5 Statements of Operations (Unaudited) for the Three and Nine Month Periods Ended September 30, 2011 6 Statements of Cash Flows (Unaudited) for the Nine Month Periods Ended September 30, 2011 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 3 PART I – FINANCIAL INFORMATION AXIM INTERNATIONAL, INC. FINANCIAL STATEMENTS SEPTEMBER 30, 2011 4 AXIM INTERNATIONAL, INC. BALANCE SHEETS September 30, 2011 (Unaudited) December 31, 2010 (Audited) ASSETS CURRENT ASSETS Cash $ 13,088 $ - Total current assets 13,088 - TOTAL ASSETS 13,088 - LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses 4,000 - Due to stockholder 100 - Total current liabilities 4,100 - STOCKHOLDER'S EQUITY Preferred stock, $0.0001 par value, 5,000,000 shares authorized; 1,000,000 issued and outstanding 100 100 Common stock, $0.0001 par value, 195,000,000 shares authorized; 33,000,000 and 20,000,000, respectively, issued and outstanding 3,300 2,000 Capital in excess of par value 11,700 Deficit accumulated (6,112) (2,100) Total stockholder's equity 8,988 - TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ 13,088 $ - The accompanying notes are an integral part of these financial statements. -F1- 5 AXIM INTERNATIONAL, INC. STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2011 (Unaudited) Three Months Ended September 30, 2011 Nine Months Ended September 30, 2011 Revenues $ - $ - General and administrative expenses: Professional fees 4,000 4,000 Other 12 12 Net loss (4,012) (4,012) Loss per common share – basic and diluted $ - $ - Weighted average number of common shares outstanding 20,141,304 20,047,619 Comparative statements are not included as the Company was incorporated November 19, 2010. The accompanying notes are an integral part of these financial statements. -F2- 6 AXIM INTERNATIONAL, INC. STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (4,012) Adjustments to reconcile net loss to net cash consumed by operating activities: Increase in accounts payable and accrued expenses 4,000 Net cash consumed by operating activities (12) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the issuance of common stock 13,000 Advance from stockholder 100 Net cash provided by financing activities 13,100 Net increase in cash 13,088 Cash, at beginning of period - Cash, at end of period $ 13,088 Comparative statements are not included as the Company was incorporated November 19, 2010. The accompanying notes are an integral part of these financial statements. -F3- 7 AXIM INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (unaudited) NOTE 1:BASIS OF PRESENTATION: The unaudited interim financial statements of Axim International, Inc. as of September 30, 2011, and for the three and nine month periods ended September 30, 2011, have been prepared in accordance with United States generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods. The results of operations of the nine month period ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year ending December 31, 2011 Certain information and disclosures normally included in the notes to financial statements have been condensed or abbreviated as permitted by the rules and regulations of the SEC, although the Company believes the disclosure is adequate to make the information not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial information of the period from November 18, 2010 (date of inception) to December 31, 2010 NOTE 2:COMMON STOCK Effective September 30, 2011, the Company issued 13,000,000 shares of Common Stock to 19 shareholders at $0.001 per share. The Company received a total of $ 13,000 in proceeds. Each of the 19 shareholders holds less than 5% of the outstanding shares. NOTE 3:RELATED PARTY TRANSACTIONS During the nine month period ended September 30, 2011, the Company President advanced $ 100 to fund working capital needs. That advance bears interest at 6% per annum and is due on demand. NOTE 4. GOING CONCERN The Company’s financial statements have been presented assuming that the Company will continue as a going concern.As shown in the financial statements, the Company has little working capital, has an accumulated deficit of $ 6,112, and presently does not have the resources to accomplish its objectives during the next twelve months. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments related to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. The Company’s plans, the realization of which cannot be assured, to overcome these difficulties include but are not limited to efforts to seek a merger partner. -F4- 8 AXIM INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (unaudited) NOTE 5.SUBSEQUENT EVENT The Company has engaged the services of a consulting firm to provide office space, clerical and other support services such as filing periodic reports. The Company and the consulting firm have agreed to a fee of $3,800 per month commencing November 1, 2011. Effective October 3, 2011, the Company entered into a Licensing Agreement with Omega Research Corporation (“Omega”) for exclusive licensing rights for technology relating to the processing of organic waste to marketable by-products via the Advanced Pyrolysis System 200 (“APS200”). The Company will have exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products in the territory of Jamaica, WI. The Company acquired the licensing rights for $ 50,000 payable on or before October 31, 2011. A total of $ 50,000 was advanced by a shareholder and the license fee was paid. Effective October 28, 2011, the Company entered into a joint venture agreement with Alpha International Marketing Corp (“Alpha”) to establish the APS200 system in Jamaica for converting used tires to biochar and fuel oil. Alpha, as a sub licensee will be subject to a sub-license fee of $ 70,000 payable in monthly instalments of $ 5,000 per month commencing November 1, 2011 ending, January 1, 2013. As per the Agreement with Omega, 5% of the sub license fee is payable to Omega on a quarterly basis. As additional consideration, the joint venture will remit a 5% royalty fee on all gross sales generated, of which 3% will be remitted to Omega and 2% retained. 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Axim International, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company.
